In a paternity proceeding, petitioner appeals (by permission) from an order of the Family Court, Richmond County, dated May 22, 1974, which denied her application for leave to withdraw the petition. Order reversed, on the facts, without costs, and application to withdraw the petition granted. Neither petitioner nor respondent now wishes to continue this paternity proceeding and, under the circumstances, we do not find any prejudice to the public interest in granting the motion to withdraw the petition and to terminate the proceeding. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.